-aj-7 '~~~~ 7~~~' ~
N0'1‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OMN`I-THERM, INC.,
Appellant,
V' _
DAVID J. KAPPOS, DIRECTOR, UN"ITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,
AND
DUPACO, INC.,
C'ross-Appellant.
2010-1561,-1562
(ReeXaminati0n N0. 95/000,046)
Appea1 from the United States Patent and Trademark
0fHce, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER

l ,
l
ja _ _._n__. .
OMNI-THERM V. KAPPOS 2
Upon consideration of the Director of the United
States Patent and Trademark Of:fice’s unopposed motion
to reform the caption to name the Director a party,
lT lS ORDERED THATZ
The motion is granted The cross-appellants opening
brief is due within 30 days of the date of filing of this
order. The appellees brief is due within 40 days of ser-
vice of the cross-appellants opening brief The appellants
response/reply brief is due within 40 days of service of the
appellees brief The cross-appellants reply brief is due
within 14 days of service of the appellants response/reply
brief. ~
FOR THE COURT
JAN 1 1 2011 131 Jan H0rba1y
Date J an Ho1'baly_‘
Clerk
cc: Dean D. Small, Esq.
Edward W. Callan, Esq.
Ray1nond T. Chen, Esq.
FlLED
u. . m APPEALs1=oR
819 s1Eglf=En€iAL cmcu1T
JAN' 1 1 2011
».\
\
JANI~l£X'lBAL¥
CLE%l